Citation Nr: 1736979	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with depression not otherwise specified, cannabis dependence, alcohol abuse in remission, cocaine dependency in remission (psychiatric disability) in excess of 30 percent prior to January 10, 2014, and in excess of 70 percent thereafter.
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
3.  Entitlement to an initial rating in excess of 10 percent for eczema of the hands, lower extremities, and skin around the eyes, with facial disfigurement and residual scarring on both shins.

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issue of entitlement to an initial rating in excess of 10 percent for eczema of the hands, lower extremities, and skin around the eyes, with facial disfigurement and residual scarring on both shins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to January 10, 2014, the Veteran's service-connected psychiatric disability was manifested by moderate symptomatology, to include disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.
2.  On and after January 10, 2014, the Veteran's service-connected psychiatric disability was manifested by severe symptomatology demonstrating deficiencies in most areas; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2014, the criteria for an initial disability rating of 50 percent (but no higher) for PTSD with depression not otherwise specified, cannabis dependence, alcohol abuse in remission, cocaine dependency in remission were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  On and after January 14, 2014, the criteria for a disability rating in excess of 70 percent for PTSD with depression not otherwise specified, cannabis dependence, alcohol abuse in remission, cocaine dependency in remission were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, the Veteran filed a claim for service connection in February 2011.

In July 2011, he underwent a VA examination.  It was noted the Veteran had attended rehabilitation services for substance abuse three to four times since discharge from service.  He indicated continuing to use marijuana and that his anxiety increased when he ceased to use the drug.  The Veteran reported experiencing nightmares every night since February 2011.  He reported symptoms of avoidance and strong flashbacks triggered primarily by smells.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  The examiner diagnosed PTSD which was noted to be chronic and of mild severity causing clinically significant distress or impairment in social functioning primarily related to his family.  It was noted the Veteran completed the Beck Depression Inventory-II, or BDI-II, during the evaluation to assess depressive symptomatology.  His score on the BDI-II indicated severe levels of depression.  The Veteran was adequately groomed and dressed.  No abnormal motor behavior was evident and he spoke at a normal pace with clear articulation.  He was oriented to time and place and his answers were logical and relevant to the questions asked.  There was no evidence of psychosis and he denied any auditory or visual hallucinations.  Attention and concentration were fair and there were no noticeable memory deficits present.  The Veteran denied suicidal and homicidal ideation.  A GAF score of 60 was assigned. 

In an October 2012 Outpatient Social Work Assessment Intake Note, the Veteran noted intrusive thoughts of events while in Vietnam.  The Veteran reported keeping to himself and avoiding people and places due to hypervigilance.  He endorsed nightmares and adverse physical reactions when experiencing intrusive thoughts or in a crowded venue.  It was indicated he was not seeing a psychiatrist.  He worked on his own selling African imports.  He reported difficulty holding down a job because of anxiousness around other people and that it was better if he worked by himself.  He was noted to be alert and attentive and his appearance and behavior were cooperative and reasonable.  His speech was at a normal rate and rhythm.  His mood was dysphoric with affect congruent with mood.  His thought processes were coherent with no unusual thought content.  Suicidal and violent ideation were denied.  His insight was noted to be limited, judgment impaired and memory intact.  A GAF score of 55 was assigned.

In November 2012, the Veteran began group therapy for anxiety.  The Veteran expressed difficultly with sleep and anxiety.  He indicated the belief that he could live "a more productive life" if he did not have mental health concerns.

In a January 2013 Medication Management Note, the Veteran indicated having "anger issues" and that his mood had been "up and down".  He indicated he was having anger/aggression issues but not acting out physically.  He reported not being interested in medication for his symptomatology.  He was noted to be well-groomed and cooperative with good eye contact.  His speech and movements were normal.  He was noted to be cognitively intact and denied suicidal or homicidal ideation.

In an October 2013 Medication Management Note, the Veteran stated he continued to have PTSD symptoms on and off, such as hypervigilance, flashbacks and nightmares, but was able to cope with it on his own.  He denied symptoms of depression and suicidal or homicidal ideation.  He stated he continued to work, fixing up homes and that he had close family around, although he avoided most relationships because people hurt him.  He noted he isolated for the most part and that his dog was his best friend.  He admitted to ongoing issues with anger outbursts, which he believed drove people away and added to his isolating tendencies.  He indicated not wanting to take medication because they caused a "change [in] his brain chemicals" and gave him side effects like hallucinations.  He stated group therapy was unhelpful and that he continued to use marijuana to help him relax and sleep.  He was oriented and alert with good eye contact and good hygiene.  His speech was normal and his thought content appropriate.  Memory and cognition appeared intact.  The treatment provider commented that the Veteran functioned at a high level without use of medications, although anger continued to be an issue.

In January 2014, the Veteran underwent another VA examination.  The examiner identified occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran indicated living alone as he had for the past 10 years and that his primary companion was his dog.  He reported having attempted several romantic relationships, but these did not last due to his symptoms.  The Veteran indicated he preferred to isolate as that reduced situations that provoked anger and interpersonal conflict.  He indicated estranged and highly conflicted relationships with three of his children.  The Veteran denied having a social life and noted interactions with others were related to his drum repair avocation.  It was noted he had been formally unemployed since the last examination, but periodically made some money from painting a house or repairing a drum.  The Veteran noted treatment at VA, but that the medication he had been taking to aid sleep caused him to feel drugged so he discontinued it and was on no other psychiatric medications. The Veteran reported passing suicidal ideation with no intent or plan.  Sleep was noted to be fractured due to nightmares.  The Veteran endorsed flashbacks and hypervigilance in public settings and nightly walking of the perimeter of his home to check multiple locks on the same doors and windows.  Sounds and smells were reported to cause flashbacks.  The Veteran noted ongoing cannabis use.  He presented to the examination on time, clean, adequately groomed, and casually dressed.  No abnormal motor behaviors were exhibited.  Speech was at a normal pace and clearly articulated.  Mood was depressed, but current suicidal ideation was denied.  The Veteran was oriented to time and place, and his answers were logical and relevant to the questions asked.  There was no evidence of psychotic content and attention, concentration and memory were within expectation.  The examiner noted, upon review of the record, that the Veteran had continued and increased severity of PTSD with associated depressive symptoms.  A GAF score of 50 was assigned.
In a March 2014 Medication Management Note, it was noted the Veteran continued to experience hypervigilance, isolation, flashbacks and nightmares.  He stated that he felt he was coping adequately.  He denied overt symptoms of depression and had been managing anger well and having less anger outbursts.  He denied suicidal and homicidal ideation.  He noted trying to isolate less and that he had found some other veterans to go out with at times.  He stated trying to keep himself busy with side jobs and that Benadryl helped with sleep.  In a June 2014 Medication Management Note, the Veteran noted he had been feeling more irritable and was trying to gain a better handle on it and to keep a positive outlook.  He denied feeling down most days and indicated being able to function well during the day.  He indicated his PTSD symptoms were under control, but stated he still had intrusive thoughts and nightmares from time to time.  In both Notes, the Veteran was noted to be alert and oriented.  His affect was congruent with good eye contact.  His speech rate, rhythm and volume were normal.  His hygiene and grooming were good.  His thought process was linear and appropriate.  Suicidal and homicidal ideation were denied and his memory and cognition appeared intact.  It was noted the Veteran continued to smoke marijuana, although less than before.

At his May 2017 hearing before the Board, the Veteran indicated it was hard to sleep at night and he was hypervigilant, always checking the doors.  He indicated not going out at night and not enjoying socializing with people.  He indicated his children isolated themselves from him because he would sometimes have temper tantrums.  He indicated these symptoms had gotten worse with age.  He indicated he could not watch war movies and suicide had crossed his mind.  He reported problems with sleep and that he slept during the day.  He endorsed difficulty establishing relationships and that his best friends were his dogs.  He stated he could not keep a job because he had a problem being around people and trusting them.  He stated he did not seek psychiatric treatment and stayed home smoking marijuana.
Overall, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 50 percent initial disability rating for his service-connected psychiatric disability on account of evidence of disturbances in the Veteran's mood and difficulty maintaining relationships as early as the July 2011 VA examination and evidence of impaired judgment in October 2012.  The GAF scores of 60 and 55, assigned in July 2011 and October 2012 respectively, support this conclusion demonstrating that the Veteran's symptoms were more moderate than mild.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
The record, however, does not support entitlement to a rating in excess of 50 percent prior to the January 2014 examination.  Treatment records and examination reports reflect that during this period the Veteran was oriented, had non-pressured speech with normal rate and rhythm, and had no suicidal ideations.  His thoughts were described as logical, linear, and goal-directed.  Self-care was normal and he was well groomed on examination.  Although the Veteran was experiencing anxiety and depression prior to the January 2014 examination, it was not shown to be affecting his ability to function independently, appropriately and effectively, as contemplated by a higher 70 percent rating.  Prior to January 2014, more severe symptoms such as suicidal ideation and obsessive rituals such as checking multiple locks on the same windows and doors at night were not shown.
A 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.   At each examination, the Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior were noted.  The Veteran indicated only fleeting suicidal ideation without a plan at the January 2014 examination and in treatment records after that denied suicidal or homicidal thoughts.  He was groomed appropriately and his memory was intact.  Likewise, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found at any examination, in the treatment records or at the hearing before the Board.  The Veteran denied and did not present any signs of psychotic thought content/process problems.  Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In coming to the above conclusions, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD with depression not otherwise specified, cannabis dependence, alcohol abuse in remission, cocaine dependency in remission is granted, subject to controlling regulations governing the payment of monetary awards.

On and after January 14, 2014, a disability rating in excess of 70 percent for PTSD with depression not otherwise specified, cannabis dependence, alcohol abuse in remission, cocaine dependency in remission is denied.


REMAND

The Veteran contends that his service-connected skin condition is worse than the record currently reflects.

At his May 2017 hearing before the Board, the Veteran indicated his condition had been "out of control since last summer" and there was "more of it," although he did not specifically elaborate.  His last examinations relevant to his skin condition and the associated scars took place in March 2015.  The Board finds evidence of worsening in the record and that a new examination would aid in addressing the Veteran's claim for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Board also notes the Veteran's indication at his hearing that he had a dermatology appointment scheduled for June 1, 2017 at VA.  Currently, the claims file contains VA treatment records through November 2016.  Because VA medical records are in constructive possession of VA, they must be obtained if the material could be determinative of the claim.  On remand, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claim for a TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records relevant to the claims dating from November 2016 onward.

2.  Schedule the Veteran for VA skin and scar examinations to determine the current severity of his service-connected eczema of the hands, lower extremities, and skin around the eyes, with facial disfigurement and residual scarring on both shins.

The electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be performed and all clinical findings reported in detail. All symptomatology associated with the skin condition and associated scars should be identified. 

3.  After undertaking the development above, the Veteran's claims should be readjudicated, to include the claim for a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


